Case: 12-10908       Document: 00512346456           Page: 1    Date Filed: 08/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                           August 19, 2013
                                     No. 12-10908
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HECTOR RAUL GALINDO-TORRALBA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-156-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Hector Raul Galindo-Torralba (Galindo) appeals the sentence imposed
following his guilty plea conviction for illegal reentry following deportation.
The district court sentenced Galindo to 41 months of imprisonment to be
followed by three years of supervised release.
       According to Galindo, his sentence is procedurally and substantively
unreasonable because the district court imposed a term of supervised release

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-10908    Document: 00512346456    Page: 2     Date Filed: 08/19/2013

                                No. 12-10908

despite the Sentencing Guidelines’ direction in U.S.S.G. § 5D1.1(c) that
“ordinarily” no term of supervised release should be imposed if the defendant
is a deportable alien.     He asserts that the sentence is procedurally
unreasonable because the district court gave an inadequate explanation for
imposing a term of supervised release. Galindo contends, based on the district
court’s failure to give an adequate explanation for imposing supervision, that
his sentence is substantively unreasonable because it is greater than necessary
to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a).
      Because Galindo preserved his claim that the district court did not
provide adequate reasons for imposing a term of supervised release, we review
this argument de novo. See United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008). We need not decide whether Galindo properly preserved an
objection to the substantive reasonableness of his sentence because his
argument fails even under an abuse-of-discretion standard. See United States
v. Becerril-Pena, 714 F.3d 347, 349 n.4 (5th Cir. 2013).
      The term of supervised release imposed on Galindo was within the
statutory and guidelines range for his offense of conviction; therefore, the
district court did not depart from the guidelines range. See United States v.
Dominguez-Alvarado, 695 F.3d 324, 329 (5th Cir. 2012). In addition, our review
of the record reveals that the district court considered relevant facts that
justified a term of supervised release.    The district court considered the
information in the presentence report along with the history and
characteristics of Galindo. The district court’s particularized remarks at
sentencing evince a concern with the need for deterrence and protection, which
are relevant factors for a court to consider in deciding whether to impose a
term of supervised release. See id.; see also Becerril-Pena, 714 F.3d at 351; §




                                      2
    Case: 12-10908    Document: 00512346456     Page: 3   Date Filed: 08/19/2013

                                 No. 12-10908

5D1.1, comment. (n.5). Thus, Galindo has not shown that the district court
erred in imposing the supervised release term.
      Galindo’s assertion that his sentence is substantively unreasonable also
lacks merit. The district court’s reasons for the sentence indicated that the
particular facts and circumstances of this case warranted the imposition of the
punishment imposed, including the supervised release term. See § 5D1.1,
comment. (n.5). In addition, the three-year term of supervised release imposed
in this case was within the advisory guidelines range for the offense. Galindo
has not overcome the presumption of reasonableness afforded the sentence or
the presumption that the district court, in imposing a term of supervised
release, considered the relevant sentencing factors. See Becerril-Pena, 714 F.3d
at 350; see also Dominguez-Alvarado, 695 F.3d at 329.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3